In re Aber Company, Inc.; Anco Insu-lations, Inc.; B & B Engineering and Supply Company of Louisiana, Inc.; B & B Engineering and Supply Company, Inc.; Bituminous Fire and Marine Insurance Company; Liberty Mutual Insurance Company; Liberty Mutual Insurance Company; National Maintenance Corporation; National Maintenance Holding Company, LLC; Nichols Construction Company, LLC; Nichols Construction Corporation; Riley Power, Inc.; Travelers Indemnity Company; Turner Industries Group, L.L.C.; Turner Industries Holding company, L.L.C.; Turner Industries, L.L.C.; — Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of Iberville, 18th Judicial District Court Div. A, No. 65032; to the Court of Appeal, First Circuit, No. 2008 CW 1873.
Denied.